Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March 28, 2011, relating to the financial statements of ETFS Palladium Trust, appearing in the Annual Report on Form 10-K of ETFS Palladium Trust for the year ended December 31, 2010, and to the reference to us under the heading Experts in the Prospectus, which is part of such Registration Statement. /s/ DELOITTE & TOUCHE LLP New York, New YorkApril 20, 2011
